Case 2:17-cv-01287-DAK-PMW Document 34-2 Filed 01/30/19 Page 1 of 4




               Exhibit B –
       McClave Declaration
                                      Case 2:18-cv-04100-JAK-AGR
                                             Case 2:17-cv-01287-DAK-PMW
                                                                   Document
                                                                         Document
                                                                            26-3 Filed
                                                                                    34-2
                                                                                       07/16/18
                                                                                          Filed 01/30/19
                                                                                                  Page 1 ofPage
                                                                                                            3 Page
                                                                                                                2 of 4ID #:246



                                          1 TYLER NEWBY (CSB No. 205790)
                                            tnewby@fenwick.com
                                          2 SAPNA MEHTA (CSB No. 288238)
                                            smehta@fenwick.com
                                          3 FENWICK & WEST LLP
                                            555 California Street, 12th Floor
                                          4 San Francisco, CA 94104
                                            Telephone: 415.875.2300
                                          5 Facsimile: 415.281.1350
                                          6 CHIEH TUNG (CSB No. 318963)
                                            ctung@fenwick.com
                                          7 FENWICK & WEST LLP
                                            Silicon Valley Center
                                          8 801 California Street
                                            Mountain View, CA 94041
                                          9 Telephone: 650.988.8500
                                            Facsimile: 650.938.5200
                                         10
                                            Attorneys for Specially Appearing
                                         11 Defendants KEYNETICS INC. and
                                            CLICK SALES INC.
                                         12
F ENWICK & W ES T LLP




                                         13                             UNITED STATES DISTRICT COURT
                        LAW
                         AT




                                         14                           CENTRAL DISTRICT OF CALIFORNIA
                        ATTO RNEY S




                                         15                                         WESTERN DIVISION
                                         16
                                         17 WILLIAM G. SILVERSTEIN,                           Case No.: 2:18-cv-4100-JAK-AGR_
                                         18                      Plaintiff,                   DECLARATION OF
                                                                                              CHRISTOPHER MCCLAVE IN
                                         19          v.                                       SUPPORT OF DEFENDANTS
                                                                                              KEYNETICS AND CLICK
                                         20 KEYNETICS INC., CLICK SALES INC.,                 SALES OPPOSITION TO
                                            and DOES 1-50 inclusive,                          PLAINTIFF’S MOTION TO
                                         21                                                   REMAND
                                                         Defendants.
                                         22
                                         23
                                         24
                                         25
                                         26
                                         27
                                         28
                                               DECL. OF CHRISTOPHER MCCLAVE ISO
                                               KEYNETICS AND CLICK SALES’ OPP. TO
                                               MOTION TO REMAND                                         CASE NO. 2:18-CV-4100-JAK-AGR
                                      Case 2:18-cv-04100-JAK-AGR
                                             Case 2:17-cv-01287-DAK-PMW
                                                                   Document
                                                                         Document
                                                                            26-3 Filed
                                                                                    34-2
                                                                                       07/16/18
                                                                                          Filed 01/30/19
                                                                                                  Page 2 ofPage
                                                                                                            3 Page
                                                                                                                3 of 4ID #:247



                                          1          I, Christopher McClave, declare:
                                          2          1.      I am the Chief Technology Officer at ClickBank, operated by Click
                                          3 Sales Inc. I am over eighteen years of age. I have personal knowledge of the facts in
                                          4 this declaration or base them on business records that have been provided to me,
                                          5 and if called as a witness could testify competently thereto.
                                          6          2.      I understand that in his First Amended Complaint in this matter
                                          7 Plaintiff William Silverstein asks the Court to grant a permanent injunction
                                          8 prohibiting Click Sales or Keynetics from “sending misleading commercial e-mail
                                          9 to Plaintiff or to Plaintiff’s servers.”
                                         10          3.      There is no platform or process for affiliates or vendors to send
                                         11 marketing emails through ClickBank. Accordingly, in order to comply with the
                                         12 injunction sought by Plaintiff, Click Sales would need to develop technology
F ENWICK & W ES T LLP




                                         13 systems that it does not currently maintain to ensure that any commercial e-mails
                        LAW
                         AT




                                         14 sent by sellers or affiliates are only sent through ClickBank servers. This would
                        ATTO RNEY S




                                         15 involve, at a minimum, creating new software features, purchasing or developing
                                         16 additional third-party tools, and hiring new staff or redistributing the time of
                                         17 existing personnel.
                                         18          4.      Click Sales does not currently possess any operating system or
                                         19 software for email servers that can reroute affiliate emails. To approximate the e-
                                         20 mail systems typically used by online marketers, such a platform would likely need
                                         21 to include many features that may not be obvious to the average email user,
                                         22 including the following: templates, automation tools, tagging and tracking tools,
                                         23 analytics, CAN-SPAM compliance, A/B testing capabilities, e-mail list
                                         24 segmentation, and more.
                                         25          5.      Click Sales could not simply purchase third-party software (or a
                                         26 combination of such software) off the shelf to create an e-mail feature within its
                                         27 existing platform—any such software would need to be integrated with
                                         28 ClickBank’s existing technology, which would require significant time and
                                               DECL. OF CHRISTOPHER MCCLAVE ISO
                                               KEYNETICS AND CLICK SALES’ OPP. TO
                                               MOTION TO REMAND                           1                CASE NO. 2:18-CV-4100-JAK-AGR
Case 2:18-cv-04100-JAK-AGR
       Case 2:17-cv-01287-DAK-PMW
                             Document
                                   Document
                                      26-3 Filed
                                              34-2
                                                 07/16/18
                                                    Filed 01/30/19
                                                            Page 3 ofPage
                                                                      3 Page
                                                                          4 of 4ID #:248
